FILED
                            NOT FOR PUBLICATION                             AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50335

               Plaintiff - Appellee,             D.C. No. 2:04-cr-00950-DDP

 v.
                                                 MEMORANDUM*
WILLIAM SLATTERY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      William Slattery appeals from the district court’s judgment and challenges

the 24-month sentence imposed following his third revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Slattery contends that the sentence is substantively unreasonable because the

district court overstated the seriousness of the violation and failed to credit his

attempts at rehabilitation. The district court did not abuse its discretion in

imposing Slattery’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The above-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) factors and the totality of the circumstances, including Slattery’s

repeated breaches of the court’s trust and the need to protect the public. See United

States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007). Moreover, contrary to

Slattery’s contention, the district court did not base the sentence on any clearly

erroneous fact. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                            2                                     15-50335